Citation Nr: 0720780	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
laceration injury to the left knee, including scar.

2.  Entitlement to service connection for residuals of 
laceration injury to the left forearm, including scar.

3.  Entitlement to service connection for residuals of 
rotator cuff injury to the right shoulder.

4.  Entitlement to service connection for residuals of 
rotator cuff injury to the left shoulder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION


The veteran had active service from February 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A transcript of the veteran's May 2007 Board videoconference 
hearing before the undersigned Veterans Law Judge is 
associated with the claims folder.   

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, post-traumatic stress disorder, and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no evidence of a laceration injury to the left 
knee in service or for many years thereafter and no competent 
evidence of a nexus between the veteran's current residuals 
of laceration injury to the left knee, including scar, and 
his period of active service.  

2.  There is no evidence of a laceration injury to the left 
forearm in service or for many years thereafter and no 
competent evidence of a nexus between the veteran's current 
residuals of laceration injury to the left forearm, including 
scar, and his period of active service.

3.  There is no evidence of a rotator cuff injury to the 
right shoulder in service or for many years thereafter and no 
competent evidence of a nexus between the veteran's current 
residuals of rotator cuff injury to the right shoulder and 
his period of active service.  

4.  There is no evidence of a rotator cuff injury to the left 
shoulder in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
residuals of rotator cuff injury to the left shoulder and his 
period of active service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of laceration injury to 
the left knee, including scar, is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  Service connection for residuals of laceration injury to 
the left forearm, including scar, is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).  

3.  Service connection for residuals of rotator cuff injury 
to the right shoulder is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for residuals of rotator cuff injury 
to the left shoulder is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App.492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for residuals of 
laceration injuries to the left knee and left forearm, 
including scars, which he claims resulted from a heater 
explosion while serving in Korea in the winter of 1953.  The 
veteran alleges he was taken to a medical tent where his 
wounds were stitched back together after a shard of metal was 
removed from his knee.

Although the veteran's complete service records are 
unavailable, those records which are available contain no 
evidence of diagnosis or treatment for laceration injuries in 
service.  While the veteran has provided testimony concerning 
injuries he received, such testimony must be weighed against 
the evidence which supports a denial of the claim.  
Particularly, the veteran's November 1953 separation 
examination indicated that the veteran's upper and lower 
extremities were normal and that he did not have any scars.  
Therefore, the Board finds that there is no competent 
evidence of laceration injuries to the left forearm or left 
knee in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-95. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder, which the veteran testified was in 
2004.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, there is no competent evidence of a nexus between 
any injuries the veteran sustained in service and his current 
laceration residuals and scarring.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran also claims service connection for residuals of 
rotator cuff injuries to the shoulders, bilaterally, which he 
allegedly sustained in an automobile accident in service.  VA 
outpatient notes dated from 2004 listed diagnoses that 
included rotator cuff tear with degenerative changes within 
the tendon in the right shoulder and a small complete tear 
involving the distal rotator cuff tendon in the left 
shoulder.  For purposes of this appeal, the Board finds this 
evidence sufficient to establish a current disability.  

Again, although the veteran's complete service records are 
unavailable, those records which are available contain no 
evidence of diagnosis or treatment for shoulder injuries in 
service.  Particularly, the veteran's November 1953 
separation examination indicated that the veteran's strength 
and range of motion in his upper extremities was normal.  
Furthermore, in his December 1953 Report of Medical History, 
the veteran indicated he was in very good health and that he 
did not suffer from painful shoulders.  Obviously, the 
contemporaneous evidence of record tends to refute the 
veteran's testimony.  Therefore, the Board finds that there 
is no competent evidence of chronic injuries to the shoulders 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-95.

Importantly, the Board also finds no competent evidence of a 
nexus between the veteran's current diagnosis and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.  The veteran's personal, lay opinion that his 
current rotator cuff conditions are associated with his 
period of service is not competent evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran testified at his May 2007 Board videoconference 
hearing that his shoulder conditions existed since service, 
the Board again notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  See Maxson, 230 F.3d at 1333.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
laceration injury to the left knee, including scar; residuals 
of laceration injury to the left forearm, including scar; 
residuals of rotator cuff injury to the right shoulder; and 
residuals of rotator cuff injury to the left shoulder.  
Absent competent evidence of a nexus between the disability 
and service, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2003 and August 2006, as well as in the April 2005 
statement of the case and August 2006 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2005 
statement of the case and August 2006 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the May 2004 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
asked to send any evidence in his possession which pertains 
to his claim by letter dated August 2006.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with specific 
notice concerning potential disability ratings and effective 
dates by correspondence dated August 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
and private treatment records authorized for release by the 
veteran.  See 38 U.S.C.A. § 5103A(d).  Although the RO made a 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) replied in June 1976 
that records for the veteran were not available.  In 
addition, the veteran provided additional records, including 
National Guard records, as well as lay evidence in the form 
of his own written statements and testimony at his July 2006 
RO hearing and May 2007 Board videoconference hearing.  By 
correspondence dated March 2006 and August 2006, the veteran 
indicated that he had no other information or evidence to 
substantiate his claims.  As there is no indication of 
further outstanding evidence, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.




ORDER

Service connection for residuals of laceration injury to the 
left knee, including scar, is denied.

Service connection for residuals of laceration injury to the 
left forearm, including scar, is denied.

Service connection for residuals of rotator cuff injury to 
the right shoulder is denied.

Service connection for residuals of rotator cuff injury to 
the left shoulder is denied.


REMAND

The veteran also seeks service connection for bilateral 
hearing loss, tinnitus, post-traumatic stress disorder, and 
depression.  Unlike the claimed conditions addressed in the 
previous section, these conditions may not have been 
physically ascertainable at the time of the veteran's 
November 1953 separation examination.  Therefore, and given 
the absence of service medical records, the Board finds that 
further development is needed before a decision can be made 
on these claims.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Board finds that resolution of the medical issues in this 
case requires additional consideration by qualified 
professionals that have the benefit of access to all relevant 
evidence.  To that end, the RO should secure on remand the 
necessary medical examinations and opinions, as instructed 
below.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available to the examiner for review 
prior to each examination.  The 
examination report must state whether such 
review was accomplished.

a.  An audiology examination to determine 
the existence, nature, and etiology of 
any bilateral hearing loss and tinnitus.  
The examiner should be advised that the 
veteran's service records show his 
military occupational specialty as an 
engineer in Korea and that he testified 
the hearing loss and tinnitus are due to 
exposure to the sound of artillery 
rounds.  He further testified that he 
worked as a plumber in the decades 
following separation from service and 
that his civilian career did not involve 
excessive noise exposure.  The examiner 
is asked to examine the veteran, review 
the claims folder, and offer an opinion 
as to whether there is any current 
hearing loss and tinnitus and, if so, 
whether the conditions are at least as 
likely as not related to the veteran's 
active duty service.

b.  A psychiatric examination to 
determine the existence, nature, and 
etiology of any current acquired 
psychological disorder, to include PTSD 
and depression.  The examiner is asked to 
examine the veteran, review the claims 
folder, and offer an opinion as to 
whether the veteran currently has a 
psychiatric disorder.  If so, the 
examiner is asked to offer the 
appropriate diagnosis.  For each 
diagnosis, the examiner is asked to 
determine whether it is at least as 
likely as not that the psychiatric 
disorder was related to service or any 
event that took place therein.  The 
examination report should include a 
complete description of subjective 
complaints, findings on mental status 
examination, and comments as to the 
extent of any social and occupational 
impairment resulting from any current 
acquired psychological disorder.

For purposes of answering these 
questions, the examiners are advised that 
the term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  Each examination should include all 
tests and studies as deemed necessary by 
the examiner.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the disposition 
of any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


